On the 4th day of the last September term of the Fay-ette circuit court, Prewit prayed an appeal from a judgment obtained against him by Smith and al.
That court continued in session until sometime after the commencement of the last term of the court of appeals, though the appeal was prayed prior to the first day of the last October term of this court.
Gen. Hardin moved to dismiss the appeal, because the record had not been filed in time.
-Judge Boyle
delivered the determination of the court.
“The appeal was properly returnable to the last October “term of this court, the record not having been filed on or “before the third day of this term, the case is beyond the “discretion of this court. The appeal must be dismiss» /‘ed.”